Case 1:21-cv-00433-JPW Document 14 Filed 03/19/21 Page 1 of 2

AFFIDAVIT OF SERVICE

UNITED STATES DISTRICT COURT
MIDDLE District of Pennsylvania

Case Number: 1:21-CV-00433-JPW

Plaintiff:

EPSILON ENERGY USA, INC.,

vs.

Defendant:

CHESAPEAKE APPALACHIA, LLC.,

For: GREGORY J. KROCK
MCGUIRE WOODS LLP

Received by Caplan, Caplan & Caplan Process Serverson the 10th day of March, 2021 at 1:36 pm to be served on
CHESAPEAKE APPALACHIA, LLC. C/O REGISTERED PENT, eo COMPANY, 1833 S.
MORGAN ROAD, OKLAHOMA CITY, OK ag i, PLL" __, being duly swom, depose
and say thaton the |"). day of V , 202) at “1:21 4m.,’executed service by delivering a true copy
of the SUMMONS IN A CIVIL ACTION, CIVIL COVER SHEET, VERIFIED COMPLAINT, EXHIBITS 1-16, MOTION
FOR LEAVE TO SERVE LIMITED EXPEDITED DISCOVERY, BRIEF IN SUPPORT OF MOTION FOR LEAVE TO
CONDUCT LIMITED EXPEDITED DISCOVERY, ORDER GRANTING MOTION FOR LEAVE TO CONDUCT
LIMITED EXPEDITED DISCOVERY, EXHIBIT A, MOTION FOR LEAVE TO FILE DOCUMENTS UNDER SEAL,
MEMORANDUM IN SUPPORT OF MOTION FOR LEAVE TO FILE DOCUMENTS UNDER SEAL,
MEMORANDUM IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION, MOTION FOR PRELIMINARY
INJUNCTION, MEMORANDUM IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION, DISCLOSURE
STATEMENT PURSUANT TO FED. R. CIV. P. 7.1, ORDER AND ORDER RE STATUS CONFERENCE DATED
MARCH 26, 2021 AT 10:00 A.M. in accordance with state statutes in the manner marked below:

() PUBLIC AGENCY: By serving as
Served the within-named agency by delivering a true copy of pleadings and informed said person of the contents
therein, with the date, hour and intials of service endorsed thereon by me in compliance with State Statutes.

() CORPORATE SERVICE/LLC: By serving as

Served the within-named person by delivering a true copy of pleadings and
informedsaid person of the contents therein,with the date, hour and intials of service endorsed thereon by me in
compliance with State Statutes. .

a
TAgonporare ISTERED AGENT:By serving doe Yd vw as

AN OMUWDT (26 Served the within-named person by delivering a true copy of pleadings and
inférmed said person of the’contents therein,with the date, hour and intials of service endorsed thereon by me in
compliance with State Statutes.

 

 

 

() CORPORATE REGISTERED AGENT EMFLOYEE :By serving as

Served the named person by delivering a true copy of pleadings and informed person
of the contents therein,with the date, hour and intials of service endorsed thereon by me in compliance with F.S.
48.081 (3)(a) and F.S. 48.091 as the registered agent failed to comply by not being available for service between
the hours of 10 am and 12 pm.

() CORPORATE SUBSTITUTE:By serving as Seved the
named person at a residence by delivering a true copy of pleadings and informed person of the contents

therein, with the date, hour and intials of service endorsed thereon by me in compliance with F.S. 48.081(3)(b) and
48.031(1)(a) as the registered agent failed to comply by not being available for service between the hours of 10 am
and 12 pm.

() NON SERVICE: For the reasondetailed in the Comments below.

COMMENTS:
Case 1:21-cv-00433-JPW Document 14 Filed 03/19/21 Page 2 of 2

AFFIDAVIT OF SERVICE For 1:21-CV-00433-JPW

 

 

 

Under penalties of perjury, | declare that | have read the foregoing Affidavit of Service / Return of Service and that
the facts stated in it are true. | certify that | have no interest in the above action, am of legal age and service was
made within this state by an officer authorized to serve process where the person was served.

sian to before me on the = Aw day PROCESS acne F855. 7020-8

|_ by the affiant who is Appointed in accordance with State Statutes

 

Caplan, Caplan & Caplan Process Servers
12555 Orange Drive

Suite 106

Davie, FL 33330

(305) 374-3426

Our Job Serial Number: 2021007241

 

Copyright © 1992-2021 Database Services, Inc. - Process Server's Toolbox V8.1t
